         Case 1:19-cv-11015-JMF Document 65 Filed 10/23/20 Page 1 of 1
                                                                     ii      1
                                                                                 ~      t l, ~•\ ; ~• ' : Y
                                                                                         ~r


                                                                     Ir··,               - ·! ',. :i i                    '\.,
                                                                         ;       " ,.         ··~ , '   ~   .,, !   i ,   j      J




UNITED STATES DISTRICT COURT                                            ,,
                                                                     ': '1
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
CHELSEA COLUMBO,

                                   Plaintiff,
                 -against-                                           19      CIVIL                                  I 1015 (JMF)

                                                                             JUDGMENT
GREEN WAX CENTER, et al.,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated October 23, 2020, Defendants' motion to dismiss is GRANTED,

and all of Plaintiffs' claim are dismissed in the case of her state-law claims, without prejudice to

refiling in state court. Defendants' request for costs and fees for which they cite no authority and

make no argument is denied; accordingly, this case is closed.

Dated: New York, New York

          October 23, 2020


                                                                        RUBY J. KRAJICK

                                                                                     Clerk of Court


                                                                             ~
                                                               BY:
